DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the Amendment filed on 02/05/2021.  Claims 1, 3, 9, 11, 13, 15, 19 and 21 have been amended.  Claims 1-24 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, the limitation “determine a level of user interaction, wherein the determined level of user interaction indicates when the user has a direct interaction in a first situation and when the user has an indirect user interaction in a second situation with the article for sale” does not appear to be supported by the specification.  There does not appear to be any language specifying the determination of a level of user interaction.  The Examiner points to paragraph [0036] which states, in part, “For example, a direct interaction (e.g., the shopper picks up a product) may yield a stronger signal interference than an indirect interaction ( e.g., the shopper walks around a specific shopping area without picking up anything).”  While there does appear to be support for determining a level of signal interference, this is not analogous to the determining a level of user interaction.
Further, the limitation is written as if a user performs both a direct interaction in one situation and an indirect interaction in a second situation.   The Examiner points to paragraph [0036] which states, in part, “The intensity of the signal variation may be based on how the customer interacts with the product. For example, a direct interaction (e.g., the shopper picks up a product) may yield a stronger signal interference than an indirect interaction (e.g., the shopper walks around a specific shopping area without picking up anything). Accordingly, different behaviors of the shopper may introduce distinct types of interference between the RFID reader and the tags. Some embodiments may utilize these signal patterns to infer the behavior of the shopper, including but not limiting to, the duration of standing/walking around a shopping area, the duration and timestamps of picking up a product, etc. A machine learning application may be trained to provide a decision tree which some embodiments may provide reasonable accuracy in differentiating situations including nothing moving around the tag or RFID reader (e.g., stationary), human motion near the tag (e.g., interference), and picking up the object and interacting with it (e.g., motion).”  There does not appear to be any mention of the system determining that the user has performed both a direct user interaction and
Similarly, the limitation “automatically display a message on the display based on the automatically determined characteristic of the use and based on the determined level of user interaction” lacks support.  Since there is no support for the determination of a level of user interaction, there is also no support for automatically displaying a message based on a determined level of user interaction.
Regarding claims 3, 9, 15, and 21 the limitation “wherein the determined level of user interaction is determined based on a decision tree that differentiates between the direct user interaction and the indirect user interaction” lacks a proper written description.  The Examiner points to paragraph [0036] which states, in part, “A machine learning application may be trained to provide a decision tree which in some embodiments may provide reasonable accuracy in differentiating situations including nothing moving around the tag or RFID reader (e.g., stationary), human motion near the tag (e.g., interference), and picking up the object and interacting with it (e.g., motion).”  The specification fails to provide any particular algorithm/formula/methodology detailing how the decision tree is used to determine a level of user interaction.
Regarding claim 3, the limitation “…wherein the indirect user interaction is further based on duration of a presence of the user adjacent the article for sale” does not appear to be supported by the specification.  The Examiner points to paragraph [0036] which states, in part, “Some embodiments may utilize these signal patterns to infer the behavior of the shopper, including but not limiting to, the duration of standing/walking around a shopping area, the duration and timestamps of picking up a product, etc.”  First, the Examiner notes that there is no language regarding the user being “adjacent to the article for sale”.  However, the Examiner shall interpret the “shopping area” mentioned in the paragraph as being “adjacent to the article for .  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 7, 13, and 19 the limitation “determine a level of user interaction, wherein the determined level of user interaction indicates when the user has a direct interaction in a first situation and when the user has an indirect user interaction in a second situation with the article for sale” is indefinite.  As noted above, the specification makes no mention of determining a level of user interaction.  Therefore, it is unclear as to what function is actually performed.  For sake of Examination the Examiner shall interpret the limitation as determining that a user has performed a direct interaction or indirect limitation.
Dependent claims are rejected as well because they inherit the limitations of the independent claims.
Regarding claims 3, 9, 15, and 21 the limitation “wherein the determined level of user interaction is determined based on a decision tree that differentiates between the direct user interaction and the indirect user interaction” is indefinite.  As stated above, the specification is devoid of any details regarding said decision tree, or how it differentiates between the direct user interaction and the indirect user interaction.  Therefore, it is unclear as to what function is actually performed.  For sake of examination, the Examiner shall interpret the claim as using a simple algorithm to differentiate between the direct user interaction and the indirect user interaction.
Regarding claims 3, 9, 15, and 21, the limitations “…wherein the indirect user interaction is further based on duration of a presence of the user adjacent the article for sale” is indefinite.  The Examiner points to paragraph [0036] which states, in part, “For example, a direct interaction (e.g., the shopper picks up a product) may yield a stronger signal interference than an indirect interaction (e.g., the shopper walks around a specific shopping area without picking up anything). Accordingly, different behaviors of the shopper may introduce distinct types of interference between the RFID reader and the tags.  Some embodiments may utilize these signal patterns to infer the behavior of the shopper, including but not limiting to, the duration of standing/walking around a shopping area, the duration and timestamps of picking up a product, etc.”  It is unclear as to how the indirect action (i.e. user walking around an area without picking up a product) is based on how long a user is adjacent to a product.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 9, 12, 13, 15, 18, 19, 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 7,921,036) in view of Sample (US 2017/0116446) and Lasch (US 2014/0195351).
Regarding claim 1, Sharma discloses an electronic processing system, comprising:
A processor;
Memory communicatively coupled to the processor;
A display communicatively coupled to the processor; and
Logic communicatively coupled to the processor to:
Automatically determine if a user is proximate to the display,
Automatically determine a characteristic of the user wherein the automatically determined characteristic includes one or more of an automatically determined user emotional state, an automatically determined user age, and an automatically determined user gender,
Automatically display a message on the display based on the automatically determined characteristic of the user and based on the determined level of user interaction
 Sharma teaches a system that features the determination of the gender, age, ethnicity, and emotional state of people in view of a camera mounted on a digital sign, and playing the most relevant content (see at least Fig. 1; Col. 6, Lines 54-60; Col. 11, Lines 42-45).  Sharma also discloses that said content may be determined based on the user showing engaging behavior with a product category (Col. 20, Lines 15-21).
Sharma does not disclose:
Determine if the user interacts with an article for sale based on a signal propagation path between a tag attached to the article for sale and a signal reader
Determine a level of user interaction, wherein the determined level of user interaction indicates when the user has a direct user interaction in a first situation and when the user has an indirect user interaction in a second situation with the article for sale.  
Sample teaches detecting types of human-object interactions (i.e. article for sale) based on alterations in communication channel parameters that include RSSI, RF phase, and Doppler shift (i.e. level of user interaction), wherein the types of interactions include “still”(i.e. indirect), “swipe-touch” (i.e. indirect), translation (i.e. direct), and rotation (i.e. direct) (see at least Paras. [0027]-[0032], Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sharma to utilize the teachings of Sample since it may allow the system to monitor and determine actions and/or shopping habits of a shopper (Para. [0026]).
Sharma also does not disclose automatically complete a transaction with the user proximate to the display.  Lasch teaches a system that features a kiosk capable of receiving payment input (i.e. completing a transaction) (Para. [0009]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display unit of Sharma to receive payment input as taught by Lasch since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known 
Claims 7, 13, and 19 feature limitations similar to those of Claim 1 and are therefore rejected using the same rationale.  However, Claim 7 also features the limitation of a substrate.  Sharma discloses this limitation in Fig. 1, Item 101.
Regarding claim 3, Sharma does not disclose the system of claim 1, wherein the determined level of user interaction is determined based on a decision tree that differentiates between the direct user interaction and the indirect user interaction and wherein the determined level of user interaction of  the direct user interaction and the indirect user interaction is based on one or more of the following: an intensity and duration of the variation in signal phase, the variation in the received signal strength indicator, and the variation in the Doppler-shifted signal; and wherein the indirect user interaction is further based on duration of a presence of the user adjacent the article for sale.  
Claims 9, 15, and 21 feature limitations similar to those of claim 3, and are therefore rejected using the same rationale.
Regarding claim 6, Sharma does not disclose the system of claim 1, wherein the logic is further configured to:
Complete a clerk-free sales transaction with a cloud-based service co-located proximate to the display to ensure transaction security.  Lasch teaches a system that features a kiosk capable of receiving payment input that utilizes a cloud service (Para. [0009]), and wherein card data is transmitted via a secured encrypted web.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bonner to perform transactions utilizing a cloud service as taught by Lasch since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  The Examiner asserts that the claim language indicating that the completion of the clerk-free transaction is to ensure transaction security is a statement of intended use and fails to result in a manipulative difference between the claimed invention and the prior art.
Claims 12, 18, and 24 feature limitations similar to those of Claim 6 and are therefore rejected using the same rationale

Claims 2, 8, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, Sample, and Lasch, and in further view of Ramchandani (US 2004/0093268).
Regarding claim 2, Sharma, Sample, and Lasch do not disclose the system of claim 1, wherein the logic is further configured to:
Track locations of the user relative to articles; and
Display a message on the display based on the tracked locations of the user relative to the articles
Ramchandani teaches tailoring a promotion based on products being in about the same position as the customer (Paras. [0148]-[0150]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sharma, Sample and Lasch to tailor promotions based on products being in about the same position as the customer since it may persuade an undecided customer to purchase the product (Para. [0150]). 
Claims 8, 14, and 20 feature limitations similar to those of Claim 2 and are therefore rejected using the same rationale

Claims 4, 10, 16, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, Sample, and Lasch, and in further view of Bonner (US 2016/0328767)
Regarding claim 4, Sharma discloses the system of claim 1, wherein the logic is further configured to:
Display a message on the display which is personalized for the user (see at least Col. 6, Lines 54-60)
Sharma does not disclose display a value offer which is personalized for the user.  Bonner discloses displaying custom prices to a user proximate to the display (Para. [0095]).  It would have been obvious to one of ordinary skill in the art before the 
Claims 10, 16, and 22 feature limitations similar to those of Claim 4 and are therefore rejected using the same rationale.

Claims 5, 11, 17, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, Sample, and Lasch, and in further view of Anelevitz (US 2009/0222318).
Regarding claim 5, Sharma, Sample, and Lasch do not fully disclose the system of claim 4, wherein the logic is further configured to:
Display a limited time value offer to the user.  Anelevitz teaches a system wherein a kiosk outputs coupons (i.e. offers) that are valid for a limited time (Claim 8).  It would have been obvious to one of ordinary skill in the art to modify the offers of Sharma, Sample, and Lasch to feature offers with a limited time of validity as taught by Anelevitz since it would encourage the customer to redeem the coupon/offer within a time period desired by the issuing merchant.
Claims 11, 17, and 23 feature limitations similar to those of Claim 5 and are therefore rejected using the same rationale.

Response to Arguments
Applicant’s arguments with respect to claims rejected under 35 U.S.C. 103 have been considered but are not persuasive.  As indicated in the body of the rejection above, in light of the 112 rejections, it was found that the cited prior art did indeed teach “determine a level of user interaction…” and “automatically display a message…based on the determined level of user interaction”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
https://en.wikipedia.org/wiki/Indoor_positioning_system
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE G ROBINSON/Examiner, Art Unit 3681       

/SAM REFAI/Primary Examiner, Art Unit 3681